Title: To John Adams from Brouquen, 3 April 1778
From: Brouquen
To: Adams, John


      
       Monsieur
       Bordeaux Le 3er. Avril 1778
      
      Vous avés bien voulu me faire esperér que vous arretires Ches M. Le Marquis De Voyer Dargenson, aux ormes a Deux postes aprés Chatelereault. Je Le previens en Consequence; II sera ravi de vous voir, parcequil vous Connoit Deja beaucoup, et il vous seroit Difficile De ne pas L’ettre. Pour moy, Monsieur, Cest avec autant De plaisir que dEmpressement, que j’ay Cherché a avoir Cet avantage, ma Curiosité fixée sur votre reputation, est Le seul hommage que j’ay pu vous offrir, Receves aussy Celuy du respect, et de ladmiration, avec Le quel j’ay lhonneur D’Etre Monsieur Votre tres humble et tres obeissant serviteur,
      
       Brouquen
      
     